DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
a. In regards to the 112 (f) interpretation, Applicant submits the Office Action does not identify the alleged “functional language,” and does not indicate why the structure recited in claims 1 and 9 is not sufficient structure. MPEP § 2182.  Applicant respectfully asserts that claims 1 and 9 do not meet the requirements set forth for interpretation under 35 U.S.C. § 112(f) at least because claims 1 and 9 do not use the term “means” or “step” and do not use a generic placeholder as a substitute. For example, each feature of claim 1 is actively recited as being performed “by a monitoring device” and claim 9 also recites “the monitoring device.” The “monitoring device” is described in detail with reference to Figs. 1A (See, e.g., specification at [0016] [0018]), Fig. IB (See, e.g., specification at [0039], [0040], [0043], [0045], and [0051]), and Fig. 2B (See, e.g., specification at [0059]-[0061]), and the description of Figs. 4 and 5 clearly indicates the “monitoring device” capable of performing the processes 400 and 500 (See, e.g., specification at [0074] and [0089]).

a. (Examiner’ response) Applicant's arguments filed have been fully considered but they are not persuasive. Examiner submits the term “monitoring” is the functional language and the term “device” is the generic placeholder.  The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289. See MPEP 2181(I) (A).  Examiner notes 2181 (1) recites sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure. Examiner further submits performing processes is additional functional language which does not provide sufficient structure for the monitoring device.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant recites the monitoring device comprises one or more processors.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-5, 7-13, & 15-22 are allowed.  The examiner acknowledges the amendments filed 3/4/21 have overcome the rejections and/or objections set forth in the office action mailed 12/11/20. The following is an examiner’s statement of reasons for allowance: 

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a temperature sensor to measure a temperature at or near the one or more components of the optical device; a photodiode arranged to measure scattered light at or near the one or more components of the optical device; a stress sensor arranged to measure stress at or near the one or more components of the optical device; or a camera arranged to identify hot spots at or near the one or more components of the optical device”, in combination with the rest of the limitations of claim 1.


through the optical device ” in combination with the rest of the limitations of claim 10.

As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious “determining, by the monitoring device, at least one set of operational properties of the optical device, each of the at least on set of operational properties being associated with a respective one of the identified set of monitoring functions, wherein the at least one set of operational properties is determined based on sensor information, associated with the optical device, that is received from a set of sensors during operation of the optical device” in combination with the rest of the limitations of claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or 






/MAURICE C SMITH/Examiner, Art Unit 2877